Citation Nr: 0325066	
Decision Date: 09/25/03    Archive Date: 10/02/03

DOCKET NO.  99-22 508	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines


THE ISSUE

Entitlement to dependency and indemnity compensation (DIC) 
under the provisions of 38 U.S.C.A. § 1318 (West 2002).  


ATTORNEY FOR THE BOARD

M. Cooper, Counsel




INTRODUCTION

The veteran had service with the Philippine Commonwealth Army 
from January to May 1943 and from August 1945 to April 1946.  
He died May [redacted], 1954.  The appellant is the veteran's widow.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1999 RO decision that, in 
pertinent part, denied the appellant's claim of entitlement 
to Dependency and Indemnity Compensation (DIC) benefits based 
on the provisions of 38 U.S.C.A. § 1318.  The appellant has 
perfected a timely appeal of this determination.  In this 
regard, the appellant's claims of entitlement to service 
connection for the cause of the veteran's death and 
entitlement to Dependent's Educational Assistance under 38 
United States Code, Chapter 35, were denied by the Board in 
an October 2001 decision.

In August 2001, the Board and all Regional Offices and 
Centers suspended the adjudication of claims for DIC benefits 
under the provisions of 38 U.S.C. § 1318 (where the veteran 
was not rated totally disabled for a continuous period of at 
least ten years prior to death, or at least five years from 
the veteran's release from active duty, as these cases may 
involve "hypothetical entitlement").  This suspension was 
in keeping with United States Court of Appeals for the 
Federal Circuit's (Federal Circuit) holding in National 
Organization of Veterans' Advocates, Inc. v. Secretary of 
Veterans Affairs, 260 F.3d 1365 (Fed. Cir. 2001) (NOVA I).  
Subsequently, in National Organization of Veterans' 
Advocates, Inc. v. Secretary of Veterans Affairs, 314 F.3d 
1373 (Fed. Cir. 2003) (NOVA II), the Federal Circuit revised 
the stay order imposed in NOVA I and directed that VA to 
process all DIC claims, including those based on 
"hypothetical entitlement," except for claims under 38 
U.S.C.A. §§ 1311(a)(2) and 1318 where a survivor seeks to 
reopen a claim on the grounds of new and material evidence, 
pending further rulemaking proceedings.  Since that stay has 
been lifted, this claim can now be adjudicated by the Board.  

FINDINGS OF FACT

1.  The veteran died on May [redacted], 1954.  The causes of death 
were listed as pulmonary tuberculosis and heart disease.  

2.  At the time of his death, service connection was not 
established for any disease or disability.  

3.  The evidence does not show that the veteran was in 
receipt of or entitled to receive, compensation at the time 
of his death for service-connected disability that was rated 
totally disabling on either schedular or unemployability 
basis for a period of 10 years immediately preceding death, 
or that he was so rated for a period of not less than 5 years 
from the date of discharge or other release from active 
service.  


CONCLUSION OF LAW

Entitlement to Dependency and Indemnity Compensation benefits 
under the provisions of 38 U.S.C.A. § 1318 is not 
established.  38 U.S.C.A. §§ 1318, 5107 (West 2002); 
38 C.F.R. § 3.22 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000), was signed into law.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  In addition, 
regulations implementing the VCAA are codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2002).  

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2003).

With respect to claim for DIC benefits under 38 U.S.C.A. 
§ 1318, the record reflects that, in a May 2001 supplemental 
statement of the case, the appellant was placed on notice of 
regulatory requirements of 38 C.F.R. § 3.22, and as such, she 
was informed of the evidence that would be necessary to 
substantiate her claim.  In addition, in a February 2001 
letter, VA informed the appellant of the VCAA and of the 
evidence VA would obtain, and the evidence she was 
responsible for obtaining.  As such, the steps noted above 
have served to advise the appellant of the evidence needed to 
substantiate her claim and of what evidence she was 
responsible for obtaining.  The appellant has not identified, 
nor is the Board aware of, additional medical records in VA 
custody that could be obtained.

VA has thereby met its obligation to notify the appellant of 
the evidence needed to substantiate her claim and of what 
evidence she was responsible for obtaining.  See Charles v. 
Principi, 16 Vet. App. 370 (2002); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  The Board has 

The Board therefore finds that, the facts pertinent to these 
claims have been properly developed, and there is no further 
action that could assist the appellant in substantiating her 
claims.  Therefore, the Board will address the merits of the 
appellant's claims.  

Section 1318 of title 38, United States Code, authorizes 
payment of DIC to a benefits-eligible surviving spouse in 
cases where a veteran's death was not service-connected, 
provided the veteran was in receipt of or entitled to receive 
compensation at the rate of 100 percent (total rating) due to 
service-connected disability for a period of ten or more 
years immediately preceding death or was so rated for a 
period of not less than 5 years from the date of discharge or 
other release from active service.  The statute was 
implemented at 38 C.F.R. § 3.22.  

In Wingo v. West, 11 Vet. App. 307 (1998), the Court 
interpreted 38 C.F.R. § 3.22(a) as permitting a DIC award in 
a case where the veteran had never established entitlement to 
VA compensation for a service-connected total disability and 
had never filed a claim for such benefits which could have 
resulted in entitlement to compensation for the required 
period.  The Court concluded that the language of 38 C.F.R. 
§ 3.22(a) would permit a DIC award where it is determined 
that the veteran "hypothetically" would have been entitled 
to a total disability rating for the required period if he or 
she had applied for compensation during his or her lifetime.  

Effective January 21, 2000, VA amended 38 C.F.R. § 3.22 (the 
implementing regulation of 38 U.S.C.A. § 1318) to restrict 
the award of DIC benefits to cases where the veteran, during 
his lifetime, had established a right to receive total 
service-connected disability compensation for the period of 
time required by Section 1318, or would have established such 
right but for clear and unmistakable error (CUE) in the 
adjudication of a claim or claims.  

In Hix v. Gober, 225 F.3d 1377 (Fed. Cir. 2000), the Federal 
Circuit held that, for the purpose of determining whether a 
survivor is entitled to "enhanced" DIC benefits under 38 
U.S.C. § 1311(a)(2) (veteran required to have been rated 
totally disabled for a continuous period of eight years prior 
to death), the implementing regulation, 38 C.F.R. § 20.1106, 
does permit "hypothetical entitlement."  

In National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 260 F.3d 1365 (Fed. Cir. 2001) 
(NOVA I), the Federal Circuit addressed a challenge to the 
validity of 38 C.F.R. § 3.22, and found a conflict between 
that regulation and 38 C.F.R. § 20.1106.  The Federal Circuit 
concluded that the revised 38 C.F.R. § 3.22 was inconsistent 
with 38 C.F.R. § 20.1106, which interprets a virtually 
identical veterans benefit statute, 38 C.F.R. § 1311(a)(2), 
and that VA failed to explain its rationale for interpreting 
these virtually identical statutes (1311 and 1318) in 
conflicting ways.  The Federal Circuit remanded the case and 
directed VA to stay all proceedings involving claims for DIC 
benefits under 38 U.S.C. § 1318 where the outcome is 
dependent on 38 C.F.R. § 3.22 pending the conclusion of 
expedited rulemaking.  

On April 5, 2002, VA amended 38 C.F.R. § 20.1106 to provide 
that there would be no "hypothetical" determinations as to 
whether a deceased veteran had been totally disabled for 
eight years prior to death so that the surviving spouse could 
qualify for the enhanced DIC benefit available under 38 
U.S.C. § 1311(a)(2).  See 67 Fed. Reg. 16309-16317 (April 5, 
2002), effective May 6, 2002.  

In National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 314 F.3d 1373 (Fed. Cir. 2003) 
(NOVA II), after reviewing its holding in NOVA I, the Federal 
Circuit acknowledged that VA had determined that the two 
statutes at issue should be interpreted in the same way and 
had amended 38 C.F.R. § 20.1106 to provide that claims under 
section 1311(a)(2), like claims under 1318, will be decided 
taking into regard prior determinations issued during the 
veteran's lifetime.  The Federal Circuit held that VA could 
properly construe the "entitled to receive" language of 
sections 1311(a)(2) and 1318 in the same way, and could 
properly construe the language of the two statutory sections 
to bar the filing of new claims, i.e., claims where no claim 
had been filed during the veteran's life or the claim had 
been denied and was not subject to reopening-"hypothetical 
entitlement" claims.  

The result of the above is that "hypothetical entitlement" 
is no longer a viable basis for establishing benefits under 
either 38 U.S.C. §§ 1311(a)(2) or 1318.  So the only possible 
remaining ways of prevailing on this claim are:  (1) by 
meeting the statutory duration requirements for a total 
disability rating; or (2) by showing that such requirements 
would have been met but for CUE in a previous rating 
decision.  

In this case, the evidence reveals that the veteran died on 
May [redacted], 1954.  The causes of death were listed as pulmonary 
tuberculosis and heart disease.  At the time of the veteran's 
death, service connection was not in effect for any 
disability and no claims for service connection were filed 
during the veteran's lifetime.  In this regard, it is noted 
that the appellant does not claim entitlement to DIC under 38 
U.S.C.A. § 1318 based on the grounds of clear and 
unmistakable error in a prior VA decision, and she does not 
claim entitlement to this benefit based on the submission of 
new or material evidence to reopen a final VA decision.  The 
appellant in essence contends that because she is the 
surviving spouse of a deceased veteran, she is entitled to 
section 1318-DIC benefits.  However, the evidence does not 
reflect that the veteran was continuously rated totally 
disabled due to any service-connected disability for a period 
of 10 years or more at the time of his death, or that he was 
so rated for a period of not less than 5 years from the date 
of discharge or other release from active service.

The Board is sympathetic to the appellant's contentions, but 
notes that her statements concerning her status as a 
surviving spouse and the severity of the veteran's 
nonservice-connected disabilities are not dispositive in this 
particular case.  The Board finds that the evidentiary 
record, with application of pertinent governing criteria, 
does not support a grant of entitlement to DIC benefits under 
38 U.S.C.A. § 1318.  Consequently, DIC benefits under § 1318 
are not warranted.  The appeal is denied.




ORDER

Entitlement to Dependency and Indemnity Compensation benefits 
under 38 U.S.C.A. § 1318 is denied.  



	                        
____________________________________________
	Deborah W. Singleton
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



